BLEIL, Justice.
Harry Hart appeals the trial court’s ruling on three motions to strike pleadings. In this Court Rachel Hart has filed a motion to dismiss the appeal because the trial court’s orders are interlocutory, thus unap-pealable, orders. We grant the motion and dismiss.
On May 14, 1984, the trial court overruled a motion to strike the pleadings and dismiss the action of a third party intervenor. We lack jurisdiction to review an order granting intervention because it is an unappealable interlocutory order. Southwestern Bell, Etc. v. Public Util., Etc., 615 S.W.2d 947 (Tex.Civ.App.—Austin), aff'd, on other grounds, 622 S.W.2d 82 (Tex.1981); Tex.R.Civ.P. 60.
The trial court also overruled two motions to strike Rachel Hart’s first amended answer and cross-claim. An order overruling a motion to strike a pleading is also an unappealable interlocutory order. Cantrell v. City of Dallas, 350 S.W.2d 358 (Tex.Civ.App.;—Dallas 1961, no writ); see also 4 Tex.Jur. 3d. Appellate Review § 74 (1980); Annot., 1 A.L.R.2d 422 (1948).
We dismiss the appeal for lack of jurisdiction.